DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Upon further consideration, the Examiner is withdrawing the consideration of “reversible assembly device” in claim 11 under 35 U.S.C. 112(f). The Examiner no longer believes “reversible assembly” is function, rather it is the naming convention used to describe the device. “Reversible assembly device” of claim 11 will be interpreted under broadest reasonable interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 16, the meaning of the limitation “being confounded” is unclear. The plain meaning of confounded is “confused or perplexed”, see Merriam-Webster. No relevant geometric definition can be found that describes the relationship of the first and second axes disclosed in Applicant’s specification. Based on a review of the Applicant’s specification, Figure 1 shows the applicator wherein the first and second axes are described as being “confounded”. The first and second axes, as illustrated in Figure 1, are depicted as being substantially coincident/overlapping, thus, for purposes of substantive examination, the limitation “the first and second longitudinal axes being confounded” is interpreted as meaning that the first and second longitudinal axes are substantially coincident/overlapping.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 3, 8-11, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US2004/0009028).
Regarding claim 21, Gueret discloses a cosmetic product applicator (1, Figures 1-69), comprising: 
an application member (2) extending along a first longitudinal axis (X, Figures 1, 3), a first end (bottom end with respect to Figures 1, 2) of the application member comprising an application element (20); and 
a gripping member (7) extending along a second longitudinal axis (Y, Figures 1, 3) and hinged (“hinge in the form of a ball-and-socket joint”, refer to Paragraph [0112]) to a second end (top end with respect to Figures 1, 2) of the application member, 
with the gripping member being mobile in rotation with respect to the application member about a third (not labeled, but rotation is best shown in Figure 3, wherein the gripping member is rotated about a third axis that extends into the page), rotational axis, perpendicular to the first and second longitudinal axes (referring to Figure 3, the third axis extends into the page whereas the first and second axes extend in a plane coincident with the page; thus, the third axis is perpendicular to both the first and second axes), between a first (configuration depicted in Figure 2) and a second (configuration depicted in Figure 3) stable configurations, 
wherein the application member and the gripping member respectively comprise a first (10, Figures 1, 3, 50, 57, 60, 69; OR 10, 66, 67, 18 Figure 52) and a second (11, 12 and portion coupled to an interior of the gripping member, refer to cropped and annotated Figure 3, below) guiding element, with the first and second guiding elements being configured to slide against one another during the rotation of the gripping member with respect to the application member between the first and second stable configurations (the hinge is described as a ball-and-socket type joint, where such joints operate by the ball sliding within the socket), 
wherein the gripping member has a side wall of tubular shape (14), extending along the second longitudinal axis (best shown in Figure 3), the side wall defining an inner chamber (hollow interior of 14, refer to Figures 2-3), with the first and second guiding elements being arranged in the inner chamber (refer to Figures 2-3), 
wherein the second guiding element of the gripping member comprises: 
a guide pad (12) comprising a sliding surface (inner surface of 12, not labeled, refer to cropped and annotated Figure 3, below) able to slide against the first guiding element according to a tangential direction (direction about the circumference of ball 10 of the ball-and-socket joint, refer to cropped and annotated Figure 3, below), corresponding to a direction of displacement of the gripping member with respect to the application member (the gripping member is displaced in a direction about the circumference of the ball of the ball-and-socket joint/the tangential direction; refer to the rotational arrow in Figure 3); and 
a pad support (not labeled but is the portion of the second guiding element that couples the guide pad to the inner chamber, refer to cropped and annotated Figure 3, below), integral with both the guide pad and the side wall of the inner chamber of the gripping member (refer to cropped and annotated Figure 3, below), 
wherein, according to the tangential direction, the sliding surface is delimited by a first and a second notch (any of notches disposed between reliefs 136, Figure 69) able to snap-lock onto the first guiding element of the application member (refer to Paragraph [0335] which states that the sliding surface may comprise “reliefs 136” in order for the applicator to be held in “one or more predetermined angular positions”; additionally refer to Figure 69), 4
82769160.1Application No. 16/325,985Docket No.: 085151-616842wherein the guide pad and the pad support form a cantilever in the inner chamber of the gripping member (the guide pad and pad support are shown to be fixed only at one end, thereby defining a cantilever, refer to Figure 3).

    PNG
    media_image1.png
    708
    993
    media_image1.png
    Greyscale


Regarding claim 3, Gueret discloses the applicator according to claim 21, wherein the first guiding element of the application member comprises a guide rail (18, Figure 52), said guide rail being delimited by two studs (66, 67, Figure 52) that are substantially aligned according to a direction parallel to the axis of rotation (referring to Figure 52, the two studs are depicted as being symmetric and therefore substantially aligned in a direction parallel to the axis of rotation, i.e. into the page).
Regarding claim 8, Gueret discloses the applicator according to claim 21, wherein the cantilever formed by the guide pad and the pad support extends according to the tangential direction (the tangential direction is defined as following the circumference of ball, 10; the cantilever extends along the circumference of the ball as best shown in Figures 3 and 52, and therefore extends along the tangential direction).
Regarding claim 9, Gueret discloses the applicator according to claim 21, wherein the first stable configuration corresponds to the first and second longitudinal axes being parallel (parallel is defined by Merriam-Webster as “similar” and in light of Applicant’s specification in Figure 1 the first and second axes, 34, 36 are depicted as being similar; referring to Gueret Figures 1 and 2, the first and second axes are depicted as being similar and therefore parallel).
Regarding claim 10, Gueret discloses the applicator according to claim 21, wherein the second stable configuration corresponds to the first and second longitudinal axes inclined in relation to one another by an angle (α) between 5⁰ and 90⁰ (referring to Figure 3, the angle between the first and second longitudinal axes is depicted as being approximately 10⁰, which is within the claimed range). Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  
Regarding claim 11, Gueret discloses a cosmetic product packaging and application assembly, comprising: a cosmetic product applicator according to claim 21, and a container (3) intended to contain the cosmetic product, the applicator and the container comprising a reversible assembly device in a storage configuration (per the 35 U.S.C. 112(f) interpretation applied above, the reversible assembly device describes a threaded connection between the cap and container; Gueret Figures 1-2 depict a threaded connection between the cap and container; additionally refer to Paragraph [0197]), wherein the application element of the applicator is received in an internal volume of the container (best shown in Figure 1).
Regarding claim 14, Gueret discloses the applicator according to claim 21, wherein the first stable configuration corresponds to the first and second longitudinal axes being confounded (per the interpretation applied in the 112(b) rejection to claim 14, above, the limitation “confounded” is being interpreted as meaning coincident/overlapping; referring to Gueret Figure 1, the first longitudinal axis, X, and the second longitudinal axis, Y, are shown to be coincident/overlapping and therefore confounded). 
Regarding claim 15, Gueret discloses the applicator according to claim 3, wherein the first stable configuration corresponds to the first and second longitudinal axes being parallel (parallel is defined by Merriam-Webster as “similar” and in light of Applicant’s specification in Figure 1 the first and second axes, 34, 36 are depicted as being similar; referring to Gueret Figures 1 and 2, the first and second axes are depicted as being similar and therefore parallel).
Regarding claim 16, Gueret discloses the applicator according to claim 3, wherein the first stable configuration corresponds to the first and second longitudinal axes being confounded (per the interpretation applied in the 112(b) rejection to claim 14, above, the limitation “confounded” is being interpreted as meaning coincident/overlapping; referring to Gueret Figure 1, the first longitudinal axis, X, and the second longitudinal axis, Y, are shown to be coincident/overlapping and therefore confounded).
Regarding claim 20, Gueret discloses the applicator according to claim 8, wherein the first stable configuration corresponds to the first and second longitudinal axes being parallel (parallel is defined by Merriam-Webster as “similar” and in light of Applicant’s specification in Figure 1 the first and second axes, 34, 36 are depicted as being similar; referring to Gueret Figures 1 and 2, the first and second axes are depicted as being similar and therefore parallel).

Response to Arguments
The amendments to the claims filed on 03/29/2022 overcome the objections to claims 1, 5-6, and 13-20; thus, all previous claim objections are withdrawn.
Claims 1, 4-6, 13 and 17 have been canceled; thus the 35 U.S.C. 112(b) rejections to these claims are withdrawn.
The amendments to claim 3 overcome the 35 U.S.C. 112(b) rejection and therefore the rejection is withdrawn.
The 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn. The Examiner understands the tangential direction to be a substantially circular path/direction defined by the rotational direction of the gripping member.
The 35 U.S.C. 112(b) rejection of claims 9, and 14-20 regarding the limitation “substantially parallel” has been withdrawn.  The Examiner understands parallel to mean two axes are substantially similar.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772